In consolidated appeals, (1) plaintiffs in the first above-entitled action appeal from (a) an order of the Supreme Court, Nassau County, dated June 13,1968, which denied their motion for protective relief and (b) so much of a second order of said court made the same day as granted in part respondents’ cross motion for protective relief; and (2) defendants in the second action appeal from an order of said court dated June 17, 1968 which denied their motion for protective relief. Orders modified, on the law and the facts, by establishing a priority of examinations before trial as between the two actions as follows: first, the plaintiff Dorothy Roach in the second action (upon a promissory note) shall be examined on matters material and necessary to that action; second, immediately after the completion of that examination, the defendants in the same action shall be examined on matters material and necessary to that action; third, immediately after the completion of the said examination of the said defendants, the plaintiffs in the first action (a stockholders’ derivative action) shall be examined as to matters material and necessary to that action; and fourth, immediately after the completion of the said examination of the said plaintiffs, the respondents on the appeal in that action shall be examined as to matters material and necessary to that action. As so modified, orders affirmed insofar as appealed from, without costs. Orderly procedure and the interests of justice require that the examinations shall be conducted as indicated herein. Christ, Acting P. J., Brennan, Rabin, Munder and Martuscello, JJ., concur.